Exhibit 10.1

 

First Amendment

to the

Separation Agreement and General Release

dated

December 28, 2015

 

This First Amendment (the “First Amendment”) to the Separation Agreement and
General Release dated December 28, 2015 (the Separation Agreement”) is entered
into by and between Stewart P. Skelly, an individual (“Executive”) and Warren
Resources, Inc., a Maryland corporation (the “Company”), effective February 8,
2016 (the “First Amendment Effective Date”). Capitalized terms used and not
otherwise defined herein are used as defined in the Separation Agreement.

 

WHEREAS, the Company and the Executive agreed under Section 2(b) of the
Separation Agreement that, in return for Executive’s commitments and obligations
under the Separation Agreement, the Company would reimburse Executive for any
COBRA premiums until the earlier of (a) the date that the Executive becomes
covered by the medical plan of a subsequent employer, (ii) the date he is no
longer eligible for continued medical coverage pursuant to COBRA, and (iii)
August 6, 2016 (inclusive);

 

WHEREAS, the intent of this provision was to cover Executive’s health care costs
through the period specified above;

 

WHEREAS, the Executive is able to maintain health coverage for his family
through the relevant period for a cost that is significantly lower than the
COBRA consideration; and

 

WHEREAS, the Executive is willing to waive his right to reimbursement for all
remaining future months of COBRA coverage in return for a lump sum payment equal
to $5,000;

 

NOW THEREFORE, in consideration of the foregoing premises and certain other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Executive and Company hereby mutually agree as follows:

 

1.              Separation Benefits - Healthcare. As of the First Amendment
Effective Date, all remaining future payments due to Executive under Section
2(b) of the Separation Agreement are hereby waived and cancelled, and shall no
longer be due or payable, in exchange for a lump sum payment to Executive in the
amount of $5,000, which shall be payable to Executive within five (5) business
days of the First Amendment Effective Date.

 

All other terms of the First Amendment shall remain in full force and effect.

 

[Signature Page Follows]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement as
of the First Amendment Effective Date.

 

 

DEPARTING EXECUTIVE

 

 

 

 

 

/s/ Stewart P. Skelly

 

Stewart P. Skelly

 

 

 

 

 

WARREN RESOURCES, INC.

 

 

 

 

 

By:

/s/ James A. Watt

 

Name: James A. Watt

 

Title: President and Chief Executive Officer

 

2

--------------------------------------------------------------------------------